ACCEPTED
                                                                                       07-15-00181-CR
                                                                          SEVENTH COURT OF APPEALS
                                                                                    AMARILLO, TEXAS
                                                                                 8/13/2015 10:17:51 AM
                                                                                      Vivian Long, Clerk


                               NO. 07-15-181-CR

MICHAEL DON DENTON                      §         IN THE COURT OF APPEALS
                                                               FILED IN
                                                              7th COURT OF APPEALS
                                        §                         AMARILLO, TEXAS
v.                                      §                   OF8/13/2015
                                                               TEXAS10:17:51
                                                                         FOR THE
                                                                               AM
                                        §                           VIVIAN LONG
THE STATE OF TEXAS                      §       SEVENTH     JUDICIALCLERK
                                                                        DISTRICT



            MOTION TO EXTEND TIME TO FILE THE
              APPELLANT’S BRIEF, BY 15 DAYS
TO THE HONORABLE JUDGES OF THIS COURT:

      COMES NOW Michael Don Denton, Appellant in the above-entitled and

numbered cause, and moves the Court to extend time to file the brief by 15 days. In

support thereof, Appellant respectfully shows the Court the following:


                                        I.

      The brief is due on August 12, 2015. One prior extension has been sought

and granted.


                                        II.

      The reasons for this request are as follows. Counsel has had insufficient

time to prepare the brief. He took an annual vacation to England and France, and

returned on August 10, 2015. In the thirty days preceding this Motion, counsel has

filed the following brief:

      Finch v. State, 07-15-104-CR – opening brief filed 7/15/15
      WHEREFORE, the appellant prays the Court extend the time for filing the

brief to August 27, 2015.

                                           Respectfully submitted,
                                           /s/ JOHN BENNETT
                                           John Bennett
                                           P.O. Box 19144
                                           Amarillo, TX 79114
                                           (806) 282-4455
                                           Fax: (806) 398-1988
                                           State Bar Number 00785691
                                           AppealsAttorney@gmail.com
                                           Attorney for the Appellant




                            CERTIFICATE OF SERVICE

      This is to certify that a copy of the above Motion was served on Warren

Clark, Esq., Randall County Assistant Criminal District Attorney, by email to him

at wclark@randallcounty.org on August 12, 2015.

                                           /s/ JOHN BENNETT
                                           John Bennett

                                       2